DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 2 March 2021 and not repeated herein are overcome and hereby withdrawn.

Claim Interpretation
Claims 1 and 21 recite the term “about” and are interpreted in light of paragraph [0032] of Applicant’s specification as filed. The values preceded by “about” are considered to include numerical rounding (e.g., “about 15 mm” includes a range of from 14.5 mm to 15.4 mm).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 4-9, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Denome (US 2011/0186467; “Denome”) in view of Labeque et al. (US 2016/0102278; “Labeque”).
Regarding claims 1 and 21, Denome teaches a water soluble film comprising polyvinyl alcohol (PVOH) polymers and a plasticizer, wherein the water soluble film is processed by thermoforming that includes heating and shaping it in a mold ([0035, 0042 0050, 0055, 0138-0139]), which reads on the limitations of a water soluble film suitable for thermoforming deep-drawn profiles, wherein the film comprises a mixture of a water soluble PVOH resin and a plasticizer recited in claim 1. The PVOH resin has a viscosity of at least 14 cP and at most 20 cP ([0040]), which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the water soluble PVOH resin has a viscosity in a range of about 14 cP to about 20 cP recited in claim 1. The water soluble film can be used for pouches to contain detergent, wherein the water soluble film comprises at least 50 to 90 wt.% of PVOH polymers ([0002, 0050, 0062]). Denome also teaches that additional polymer can be present in the film including copolymers of maleic/acrylic acids ([0056]). 

Denome is silent regarding the water soluble PVOH resin consists of a polyvinyl acetate co-maleate copolymer, and is provided in an amount of about 55 to 95 wt.% based on the total weight of the film. 
Labeque discloses a water soluble film comprising a PVOH blend used for making articles, such as packets and pouches ([0001, 0042]). The PVOH copolymer resins comprise vinyl alcohol monomers and vinyl acetate monomers ([0009, 0022, 0025-0026, 0044]). The PVOH blend comprises a first PVOH copolymer in an amount of about 10 to 75 wt.% of the 
Denome and Labeque are both directed towards water soluble films comprising PVOH resins utilized for packaging containing detergent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first anionic PVOH copolymer in the amounts of 10 to 75 wt.% of the PVOH blend, wherein the first PVOH comprises an anionic monomer unit such as a monoalkyl maleate as taught by Labeque motivated by the expectation of forming a water soluble film that exhibits a beneficial combination of two or more of aqueous dissolution, tensile strength, and tensile modulus properties ([0001, 0005, 0236]).
Therefore, the water soluble film of Denome in view of Labeque comprises at least about 5 to 67.5 wt.% of a maleate anionic modified PVOH resin based on the total weight of the film, which overlaps, and therefore renders obvious, the limitation of the water soluble PVOH resin is provided in an amount of about 55 to 95 wt. % of the total weight of the film, and consists of a polyvinyl acetate co-maleate copolymer recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 
It is noted that while the claim recites “consists of” language pertaining to the single component of “a water soluble polyvinyl alcohol,” the mixture of the film uses “comprising” language, therefore the claim limitation is considered to be open and allows the inclusion of i.e., PVOH blends). See MPEP 2111.03 I.
Denome in view of Labeque is silent regarding the film has a storage modulus ratio (SMR) of at least 4.5, and the PVOH resin has a storage modulus at 90℃ of about 1.5 x 108 Pa or less (as required by claim 21).
However, the water soluble film of Denome in view of Labeque can be identical or substantially identical to the water soluble film claimed and disclosed by Applicant in terms of the PVOH resin having a viscosity of about 14 to 20 cP, the anionic PVOH copolymer, the amount of the anionic PVOH copolymer, and the plasticizer (e.g., sorbitol, propylene glycol, and 2-methyl-1,3-propanediol). 	
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the water soluble film and the PVOH resin comprises embodiments that read on the limitation of the film has a storage modulus ratio (SMR) of at least 4.5, and the PVOH resin has a storage modulus at 90℃ of about 1.5 x 108 Pa or less recited in claims 1 and 21. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Furthermore, Labeque discloses that it is well known and well within the abilities of those skilled in the art to measure, adjust, and optimize modulus properties of water soluble films by selection and proportioning of the PVOH resins in a blend ([0005, 0024]). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of 

Regarding claims 4 and 5, Labeque further discloses that first PVOH copolymer can comprise anionic monomer units in a range of about 1 mol. % to 10 mol. % ([0027]), which overlaps, and therefore renders obvious the limitations of the polyvinyl acetate co-maleate copolymer includes at least 2 mol. % maleate modification, and the PVOH resin comprises at least 9 mol. % total non-hydroxyl pendant groups recited in claims 4 and 5. As set forth in MPEP 2144.05 I, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 6 and 7, Denome further teaches that the plasticizer is sorbitol ([0058]), which reads on the limitation of the plasticizer recited in claims 6 and 7.

Regarding claim 8, Denome further teaches that the water soluble film can contain other auxiliary agents such as fillers and anti-blocking agents ([0057]), which reads on the limitations of a filler, and an anti-blocking agent recited in claim 8.

Regarding claims 9 and 13, Denome teaches a pouch formed from the water soluble film, wherein the thermoforming process can be vacuum forming, and the draw ratio is between 1.05 and 2.7 ([0062, 0064, 0139]), which overlaps, and therefore renders obvious, the limitations of a thermoformed article comprising the water soluble film of claim 1 is vacuum-formed, prima facie case of obviousness exists. 

Regarding claim 14, Denome teaches that a pouch is formed from the water soluble film, wherein the pouch can have any shape processed by thermoforming ([0062, 0064, 0068-0070]), which reads on the limitation of a thermoformed pouch comprises the film of claim 1 recited in claim 14. 

Regarding claim 20, Denome teaches a thermoformed pouch is a multi-compartment pouch comprising at least three walls, an outer upper wall, an outer lower wall, and a partitioning wall, wherein the outer upper and lower walls are generally opposing and form the exterior of the pouch (i.e., the walls of the pouch form cavities comprising walls, corners, and a bottom) ([0067]), which reads on the limitations of the article comprises at least two thermoformed cavities, wherein each cavity comprises walls, corners, and a bottom recited in claim 20.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Denome in view of Labeque as applied to claims 1 and 9 above, and further in view of Lee et al. (US 2013/0244920; “Lee”) and Rowe, Jr (US 2,910,728; “Rowe”).
Regarding claims 10-12, 
Denome is silent regarding the pouch having a draw ratio of at least 3.5, and the thermoformed film thickness near the bottom of the side walls, at the bottom wall, and at the corners are respectively at least 29%, at least 28%, and at least 27% of the thickness of the water soluble film before undergoing thermoforming (as required by claims 11 and 12).   
Lee discloses a thermoformed pouch formed from a water soluble film, wherein the water soluble film has a thickness range from 0.1 microns to 1000 microns ([0001, 0010, 0085]). The pouch is made using a vacuum to draw the film into a suitable mold, wherein the pouch volume is about 5 to 300 mL and the mold sizes are adjusted accordingly ([0093-0094]). The water soluble film comprises PVOH resins, and can be thermoformed with a draw ratio of at least about 1.5 ([0020, 0102]).
Denome and Lee are both directed towards pouches comprising water soluble PVOH films, wherein the water soluble films is formed into a pouch by a thermoformed vacuum process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have drawn the water soluble film of Denome in view of Labeque to have a draw ratio of at least about 1.5 as taught by Lee motivated by the expectation of forming a pouch to have the appropriate volume, for example a volume of about 5 mL to 300 mL ([0093-0094, 0102]). As such, the pouch of Denome in view of Labeque and Lee has a draw ratio of at least 1.5, which encompasses the pouch having a draw ratio of at least 3.5 recited in claims 10-12. As set forth in MPEP 2144.05 I, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.
Rowe discloses a hollow article made of thermoplastic resin sheets formed by an apparatus for vacuum thermoforming of generally concave, hollow articles (col. 1, lines 15-17). 
Given that the apparatus and thermoforming process disclosed by Rowe describe a vacuum thermoforming process for thermoplastic sheets, and given that the thickness of the center of the bottom, corner, and lower sidewall are 36.5%, 31.7%, and 44.4% (i.e., 23/63 x 100 = 36.5%) respectively, it is clear that one of ordinary skill in the art would reasonably expect that using a vacuum thermoforming process to fabricate a container would provide a container having a thickness at the bottom, corner, or lower sidewalls of at least 36.5% of the original film thickness.  
Denome in view of Labeque and Lee, and Rowe are both directed towards containers formed by a thermoforming vacuum processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a water soluble container by utilizing the method of vacuum thermoforming as taught by Rowe motivated by the expectation of forming a container that has a relatively uniform wall thickness over the sides and bottom (col. 8, lines 15-32). 
As such, the pouch of Denome in view of Labeque, Lee, and Rowe has a thickness at the bottom of the side wall, the bottom, and the corners of at least 36.5% before thermoforming, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitations of the pouch having .  

Response to Arguments
Claim Rejections under 35 U.S.C. 112 (a) and (b).
Applicant’s arguments, see page 4 of the remarks, filed 1 July 2021, with respect to the rejection of claims 1-14, 20, and 21 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 112(a), set forth in the Office Action mailed 2 March 2021 has been withdrawn.
Applicant’s arguments, see page 4 of the remarks, filed 1 July 2021, with respect to the rejection of claims 10-12 under 35 U.S.C. 112(b) have been fully considered. The rejection under 35 U.S.C. 112(b), set forth in the Office Action mailed 2 March 2021 has been withdrawn due to the present claim amendments.

Claim Rejections under 35 U.S.C. 103 over Denome (US 2011/0186467) in view of Labeque et al. (US 2016/0102278), and further in view of Lee et al. (US 2013/0244920) and Rowe, Jr (US 2,910,728).
Applicant’s arguments filed 1 July 2021 with respect to claims 1, 4-14, 20, and 21 have been considered, but are not persuasive. Additionally, the rejection of record has been updated to reflect the present claim amendments.
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 5 and 6 of the remarks, Applicant asserts that Denome is directed to blends of polyvinyl alcohol homopolymers and that copolymers of maleic/acrylic acids are not equivalent to polyvinyl acetate co-maleate copolymer. 
However, the basis of the rejection does not rely on a copolymer of maleic/acrylic acid, and Denome is not relied upon to teach the polyvinyl acetate co-maleate copolymer. Denome merely provides guidance to one of ordinary skill in the art that the water soluble films can comprise copolymers, such as maleic/acrylic acids ([0056]). 
Furthermore, maleic/acrylic acid copolymers do not constitute a teaching away from the broader disclosure of Denome that suggests the water soluble film can comprise other PVOH polymers and additional polymers that include non-limiting examples of polyvinyl acetate polymers and other copolymers such as copolymers of maleic/acrylic acids ([0056]). As established by MPEP 2123 I and II, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.
Moreover, Labeque is relied upon to teach a water soluble film comprising about 10 to 75 wt.% of an anionic modified PVOH copolymer resin comprising vinyl alcohol and vinyl acetate monomers (polyvinyl acetate co-maleate copolymer), wherein a viscosity difference of about 10 cP of two PVOH polymers exhibits a beneficial combination of two or more of aqueous dissolution, tensile strength, and tensile modulus properties ([0001, 0005-0006, 0009, 0022, 0025-0026, 0037, 0040, 0044, 0236]).
Therefore, the water soluble film of Denome in view of Labeque comprising an anionic modified PVOH copolymer reads on the limitation of the water soluble film comprises a PVOH  As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 5-7 of the remarks, Applicant asserts that there is no motivation to combine Denome and Labeque to provide a film that includes a single anionic modified PVOH resin. 
However, it is noted that the feature upon which Applicant relies (i.e., a film including only a single PVOH resin) is not recited or required in the rejected claims. As established by MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. It is noted that while the claim recites “consists of” language pertaining to the single component of “a water soluble polyvinyl alcohol,” the mixture of the film uses “comprising” language, therefore the claim limitation is considered to be open and allows the inclusion of other PVOH resins in the claimed film and the claimed mixture (i.e., PVOH blends). See MPEP 2111.03 I.
Moreover, Labeque discloses a water soluble PVOH film comprising polyvinyl acetate co-maleate copolymer, wherein a PVOH blend comprising about 10 to 75 wt.% of a PVOH copolymer resin comprising vinyl alcohol and vinyl acetate monomers with a viscosity difference of about 10 cP exhibits a beneficial combination of two or more of aqueous dissolution, tensile strength, and tensile modulus properties ([0001, 0005-0006, 0009, 0022, 0025-0026, 0037, 0040, 0044, 0236]). Therefore, Labeque provides suggestion, teaching, and motivation for including an anionic PVOH copolymer with the expectation of providing the above beneficial features. 
Furthermore, it is noted that Denome does not criticize, discredit, or otherwise discourage the teaching of Labeque. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on pages 6 and 7 of the remarks, Applicant asserts that Labeque demonstrate that a water soluble film including PVOH resin consisting of polyvinyl acetate co-maleate polymer provide poor dissolution chamber residue values (related to water solubility) resulting in an unsuitable for the intended purpose of the water soluble film of Denome. 
However, it is noted that Denome does not criticize, discredit, or otherwise discourage the teaching of Labeque. Rather, Labeque discloses a water soluble film formed into pouches with one or more benefits such as improved solubility characteristics for end uses and/or resistance to change in solubility characteristics upon contact with chemicals, together with suitable processability ([0001]). Additionally, Labeque discloses that the degree of hydrolysis of the PVOH polymers contribute to the solubility of the film, and the addition of additives to adjust the flexibility, processing, and mechanical properties of the film  ([0022, 0051, 0053]).
Therefore, Labeque provides guidance for one of ordinary skill in the art to modify Denome with a reasonable expectation of success at arriving at a water soluble film that is suitable for its intended purpose and achieves cold water solubility, resistance to moisture and humidity, and good mechanical properties. As such, Applicant’s argument is not found persuasive. 

Regarding argument (4), on page 8 of the remarks, Applicant asserts unexpected results for a water soluble film comprising a polyvinyl acetate co-maleate copolymer having a viscosity 
However, it is noted that Examples 1 and 2 are a very small subset of the data that is provided by Applicant. There are examples that form a film using a single PVOH resin and films that use a PVOH blend that fall within the claimed ranges of viscosity and film thickness, such as Example 17 that provides a film thickness near the bottom of the side walls, at the bottom wall, and at the corners of at least 36% of the original film thickness. Additionally, these PVOH resins comprise additional components, therefore there is no clear nexus between the claimed components and the asserted unexpected results.
Furthermore, regarding an assertion of an unexpected result MPEP 716.02(d) establishes that whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Additionally, as established by MPEP 716.02(d) II, to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
In the instant case, the scope of the instant claims encompass a water soluble film comprising about 55 to 95 wt.% of a PVOH consisting a polyvinyl acetate co-maleate copolymer with a viscosity of about 14 to 20 cP, any amount of plasticizer, and any amount of additional components. The data provided by Applicant in support of the asserted unexpected results are generated from films comprising one or two PVOH resins in various 
Moreover, the provided data does not demonstrate that all embodiments within the scope of the present claims possess the asserted unexpected results, namely, the data does not establish the criticality of the presently claimed viscosity by providing inventive and comparative examples specifically at the range end points and outside of the range end points (i.e., no inventive data appears to have been provided at the lower endpoint of 14 cP, and very limited comparative data appears to have been provided just below the lower endpoint 14 cP and just above the upper endpoint 20 cP). Applicant has not provided sufficient evidence that would reasonably allow one of ordinary skill in the art to determine a trend in the provided data. Therefore, one of ordinary skill in the art would not be able to reasonably extend the probative value of the provided data to match the broader scope of the claims.  See MPEP 716.02(d) I and II. In view of the foregoing, when all of the evidence is considered, the totality of the evidence of nonobviousness fails to outweigh the evidence of obviousness.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782